Exhibit 10.06
TELETECH HOLDINGS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into
between TELETECH HOLDINGS, INC., a Delaware corporation (“TeleTech”), and
                                         (“Optionee”), as of
                                         (the “Grant Date”). In consideration of
the mutual promises and covenants made herein, the parties hereby agree as
follows:
     1. Grant of Option. Subject to the terms and conditions of the TeleTech
Holdings, Inc. 1999 Stock Option and Incentive Plan, as amended (the “Plan”), a
copy of which is attached hereto and incorporated herein by this reference,
TeleTech grants to Optionee an option (the “Option”) to purchase
                     shares (the “Shares”) of TeleTech’s common stock, $.01 par
value (the “Common Stock”), at a price equal to US $                     per
share (the “Option Price”). The Option Price has been determined by the
Compensation Committee of the Board of Directors of TeleTech (the “Committee”),
acting in good faith, to be the fair market value of the Common Stock on the
Grant Date based upon the last sale price for Common Stock reported by The
Nasdaq Stock Market, Inc. as of the close of business on the Grant Date.
     The Option is not intended to qualify as an incentive stock option
described in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). All provisions of this Agreement are to be construed in conformity with
this intention.
     2. Term: Option Rights. Except as provided below, the Option shall be valid
for a term commencing on the Grant Date and ending 10 years after the Grant Date
(the “Expiration Date”).
          (a) Rights Upon Termination of Employment. If Optionee ceases to be
employed by TeleTech or any of its subsidiaries or affiliates (collectively, the
“Subsidiaries”) for any reason other than (i) for “Cause” (as defined herein),
(ii) Optionee’s death, or (iii) Optionee’s mental, physical or emotional
disability or condition (a “Disability”), any then vested portion of the Option
shall be exercisable at any time prior to the earlier of the Expiration Date or
the date 90 days after the date of termination of Optionee’s employment.
          (b) Rights Upon Termination For Cause. If Optionee’s employment with
TeleTech and/or its Subsidiaries is terminated for Cause, the Option shall be
immediately cancelled, no portion of the Option may be exercised thereafter and
Optionee shall forfeit all rights to the Option. The term “Cause” shall have the
meaning given to such term or to the term “For Cause” or other similar phrase in
Optionee’s Employment Agreement with TeleTech or any Subsidiary; provided,
however, that (i) if at any time Optionee’s employment with TeleTech or any
Subsidiary is not governed by an employment agreement or if such employment
agreement does not define “Cause,” then the term “Cause” shall have the meaning
given to such term in the Plan, and (ii) ”Cause” shall exclude Optionee’s death
or Disability.
          (c) Rights Upon Optionee’s Death or Disability. If Optionee’s
employment with TeleTech and/or its Subsidiaries is terminated as a result of
(i) Optionee’s death, any then vested portion of the Option may be exercised at
any time prior to the earlier of the Expiration Date or the date 180 days after
the date of Optionee’s death, or (ii) Optionee’s Disability, any then vested
portion of the Option may be exercised at any time prior to the earlier of the
Expiration Date or the date 180 days after the date of Optionee’s employment is
terminated as a result of Optionee’s Disability.
     3. Vesting. The Option may only be exercised to the extent vested. Any
vested portion of the Option may be exercised at any time in whole or from time
to time in part. The Option shall vest according to the following schedule (each
date set forth below, a “Vesting Date”):

     
 
  Cumulative
 
  Percentage of

-1-



--------------------------------------------------------------------------------



 



                      Vesting Date   Option Vested    
 
               
 
                                                               ,               
25 %    
 
               
 
                                                                ,               
50 %    
 
               
 
                                                                ,               
75 %    
 
               
 
                                                                ,               
100 %    

Optionee must be employed by TeleTech or any Subsidiary on any Vesting Date, in
order to vest in the portion of the Option set forth in the chart above that
vests on such Vesting Date. No portion of the Option shall vest between Vesting
Dates; if Optionee ceases to be employed by TeleTech or any Subsidiary for any
reason, then any portion of the Option that is scheduled to vest on any Vesting
Date after the date Optionee’s employment is terminated automatically shall be
forfeited as of the termination of employment.
     4. Procedure for Exercise. Exercise of the Option or a portion thereof
shall be effected by the giving of written notice to TeleTech in accordance with
the Plan and payment of the aggregate Option Price for the number of Shares to
be acquired pursuant to such exercise.
     5. Payment for Shares. Payment of the Option Price (or portion thereof) may
be made by (i) cash; or (ii) certified funds; or (iii) in Shares of Common Stock
having an aggregate Fair Market Value, as determined on the date of delivery,
equal to the Option Price; or (iv) consideration received by the Company under a
cashless exercise whereby Optionee shall deliver irrevocable instructions to a
broker to promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay for all Common Stock acquired through such exercise and any tax
withholding obligations resulting from such exercise; or (v) by such other
method or methods as may be permitted by the Committee in accordance with the
provisions of the Plan. No Shares shall be delivered upon exercise of the Option
until full payment has been made and all applicable withholding requirements
satisfied.
     6. Options Not Transferable and Subject to Certain Restrictions. The Option
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order as defined in Section 414(p) of the Code. During
Optionee’s lifetime, the Option may be exercised only by the Optionee or by a
legally authorized representative. In the event of Optionee’s death, the Option
may be exercised by the distributee to whom Optionee’s rights under the Option
shall pass by will or by the laws of descent and distribution.
     7. Acceptance of Plan. Optionee hereby accepts and agrees to be bound by
all the terms and conditions of the Plan.
     8. No Right to Employment. Nothing herein contained shall confer upon
Optionee any right to continuation of employment by TeleTech or any Subsidiary,
or interfere with the right of TeleTech or any Subsidiary to terminate at any
time the employment of Optionee. Nothing contained herein shall confer any
rights upon Optionee as a stockholder of TeleTech, unless and until Optionee
actually receives Shares.
     9. Compliance with Securities Laws. The Option shall not be exercisable and
Shares shall not be issued pursuant to exercise of the Option unless the
exercise of the Option and the issuance and delivery of Shares pursuant thereto
shall comply with all relevant provisions of law including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which Common Stock
may then be listed, and shall be further subject to the approval of counsel for
TeleTech with respect to such compliance. If, in the opinion of counsel for
TeleTech, a representation is required to be made by Optionee in order to
satisfy any of the foregoing relevant provisions of law, TeleTech may, as a
condition to the exercise of the Option, require Optionee to represent and
warrant at the time of exercise that the Shares to be delivered as a result of
such exercise are being acquired solely for investment and without any present
intention to sell or distribute such Shares.

-2-



--------------------------------------------------------------------------------



 



     10. Adjustments. Subject to the sole discretion of the Board of Directors,
TeleTech may, with respect to any unexercised portion of the Option, make any
adjustments necessary to prevent accretion, or to protect against dilution, in
the number and kind of shares covered by the Option and in the applicable
exercise price thereof in the event of a change in the corporate structure or
shares of TeleTech; provided, however, that no adjustment shall be made for the
issuance of preferred stock of TeleTech or the conversion of convertible
preferred stock of TeleTech. For purposes of this Section 10, a change in the
corporate structure or shares of TeleTech includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, spin-off, reorganization or liquidation, and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of TeleTech or
another entity.
     11. No Other Rights. Optionee hereby acknowledges and agrees that, except
as set forth herein, no other representations or promises, either oral or
written, have been made by TeleTech, any Subsidiary or anyone acting on their
behalf with respect to Optionee’s right to acquire any shares of Common Stock,
stock options or awards under the Plan, and Optionee hereby releases, acquits
and forever discharges TeleTech, the Subsidiaries and anyone acting on their
behalf of and from all claims, demands or causes of action whatsoever relating
to any such representations or promises and waives forever any claim, demand or
action against TeleTech, any Subsidiary or anyone acting on their behalf with
respect thereto.
     12. Confidentiality. OPTIONEE AGREES NOT TO DISCLOSE, DIRECTLY OR
INDIRECTLY, TO ANY OTHER EMPLOYEE OF TELETECH AND TO KEEP CONFIDENTIAL ALL
INFORMATION RELATING TO ANY OPTIONS OR OTHER AWARDS GRANTED TO OPTIONEE,
PURSUANT TO THE PLAN OR OTHERWISE, INCLUDING THE AMOUNT OF ANY SUCH AWARD, THE
EXERCISE PRICE AND THE RATE OF VESTING THEREOF; PROVIDED THAT OPTIONEE SHALL BE
ENTITLED TO DISCLOSE SUCH INFORMATION TO SUCH OF OPTIONEE’S ADVISORS,
REPRESENTATIVES OR AGENTS, OR TO SUCH OF TELETECH’S OFFICERS, ADVISORS,
REPRESENTATIVES OR AGENTS (INCLUDING LEGAL AND ACCOUNTING ADVISORS), WHO HAVE A
NEED TO KNOW SUCH INFORMATION FOR LEGITIMATE TAX, FINANCIAL PLANNING OR OTHER
SUCH PURPOSES.
     13. Severability. Any provision of this Agreement (or portion thereof) that
is deemed invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section 13, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.
     14. References. Capitalized terms not otherwise defined herein shall have
the same meaning ascribed to them in the Plan.
     15. Entire Agreement. This Agreement (including the Plan, which is
incorporated herein) constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, oral or written, between TeleTech and Optionee
relating to Optionee’s entitlement to stock options, Common Stock or similar
benefits, under the Plan or otherwise.
     16. Amendment. This Agreement may be amended and/or terminated at any time
by mutual written agreement of TeleTech and Optionee.
     17. No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than Optionee and Optionee’s
respective successors and assigns expressly permitted herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
     18. Governing Law. The construction and operation of this Agreement are
governed by the laws of the State of Delaware (without regard to its conflict of
laws provisions).

-3-



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

             
 
                TELETECH HOLDINGS, INC.
 
           
 
           
 
  By:        
 
           
 
      John R. Troka, Jr.    
 
      Name                 Signature of                                         
(“Optionee”)             Optionee’s Social Security Number

-4-